DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 07/19/2022 has been entered.  Claims 1, 3, 4, 7-10, and 14-17 have been amended.  Claims 1-17 are still pending in this application, with claims 1, 14, and 17 being independent.

Claim Objections
Claims 14 and 17 is objected to because of the following informalities: Regarding claim 14; lines 8, 9, 18 recite the limitation “flexible housing” this limitation was overall amended to “housing”. The Examiner thinks it would be clearer if the limitation was kept the same across.  
Regarding claim 17, line 3 recites the limitation “flexible housing from a flexible material” this limitation is suggested to be amended to “housing formed from a flexible material”. The Examiner thinks it would be clearer if the limitation was kept the same across. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tufte (US 2005/0213342).
Regarding claim 1, Tufte discloses a housing (882, Fig. 44, Paragraph 0196) formed from a flexible material (looking at the difference between 45 and 46, specifically it must be a flexible material in order to allow it to be flexible and it is shown being one formed element) and extending along a length direction (length direction, Fig. 44) of the lighting device, the length direction being longer than a width direction (width direction, Fig. 44, additionally, Examiner points out that figures 6 and 32 show that they can be significantly longer) of the lighting device, the housing comprising: 
an inner surface configured to reflect light (Paragraph 0189 teaches that the inner surface helps focus by reflection, additionally Examiner points out that anything that can be seen is considered to be configured to reflect light given that is how things are seen.), and
at least one mounting member (884 and 888, Fig. 44, Paragraph 0196) that is formed from the flexible material, is an integral component (Fig. 44) of the housing and extends continuously along the length direction of the lighting device (Fig. 44), the at least one mounting member comprising a base section (884 and 888, Fig. 44) and a sequence of mounting sections (886 and 890, Fig. 44) that extend from the base section, at least two of the mounting sections being separated from each other by a recess (892, Fig. 44), and at least two light emitting elements (324, Figs. 6 and 14, Paragraph 0114, Specifically Fig. 14 shows a plurality of light sources being used and Fig. 6 shows the light source being at the ends of the light pipe and Fig. 5 shows light being emitted in sections long the pipe) arranged along the length direction of the lighting device and mounted to the housing.

    PNG
    media_image1.png
    304
    434
    media_image1.png
    Greyscale

(Tufte, Fig. 44, reproduced and annotated)
Regarding claim 2, Tufte discloses the at least one mounting member is for mounting the lighting device (Paragraph 0196).

Regarding claim 3, Tufte discloses the at least one mounting member and the flexible housing are formed from a common material (Fig. 44, Paragraph 0196).

Regarding claim 4, Tufte discloses the at least one mounting member comprises an elongated cross-section (Fig. 44) protruding outwardly from an outer surface of the housing (Fig. 44) and extends along the length direction of the lighting device (Fig. 44, Paragraph 0196).

Regarding claim 5, Tufte discloses the at least one mounting member extends along at least 80% of the length of the lighting device in the length direction (Fig. 44, Paragraph 0196).

Regarding claim 6, Tufte discloses the at least one mounting member comprises at least two neighboring mounting sections (884 and 888, Fig. 44), each one of the at least two mounting sections being provided with at least one mounting feature (886 and 890 respectively, Fig. 44) for mounting the lighting device, and the at least two mounting sections being mutually separated by the recess (892, Fig. 44).


    PNG
    media_image2.png
    285
    322
    media_image2.png
    Greyscale

Regarding claim 8, Tufte discloses the housing comprises a base portion (base portion, Fig. 44 provided) and two mutually opposing side portions (sides, Fig. 44 provided) respectively extending from the base portion, the at least two light emitting elements are mounted on the base portion (Fig. 6 and 13, Paragraph 0131), at least one of the at least one mounting member protrudes from the base portion (Fig. 44) and extends along the length direction of the lighting device (Fig. 44).

    PNG
    media_image3.png
    799
    779
    media_image3.png
    Greyscale

Regarding claim 9, Tufte discloses a flexible light-guiding structure (66, Fig. 6, Paragraph 0112-0113, Paragraph 0193 also points it out and points to it being 858) that extends along the length direction of the lighting device (Fig. 44) and is arranged inside of the housing (Fig. 44), the light-guiding structure comprising at least one locking protrusion (protrusions, Fig. 68 provided, Paragraph 0272 teaches that the body is deformable to allow the light guide to be inserted) protruding into a corresponding recessed section (recesses, Fig. 68 provided, Paragraph 0272 teaches that the body is deformable to allow the light guide to be inserted) of a corresponding one of the at least two side portions of the housing for locking the light-guiding structure to the housing (Paragraph 0272).

    PNG
    media_image4.png
    298
    294
    media_image4.png
    Greyscale

Regarding claim 10, Tufte discloses the inner surface comprises at least respective inner surfaces of the side portions such that the housing forms a mixing box (mixing box, Fig. 44 provided, Specifically, applicant’s light guide member isn’t square or rectangular it has curved sides similar to the prior art the back wall in the mixing box and the corners are considered to be what makes the box with the curved walls being similar to applicant’s and Paragraph 0189 teaches that the inner surface helps focus by reflection) for light emitted from the at least two light emitting elements.

Regarding claim 11, Tufte discloses at least one optical diffusor element (804, Fig. 40 in view of Fig. 44, Paragraph 0186 specifically 804 is substantially non-transparent) extending along the length direction of the lighting device and opposing respective light emission portions of the at least two light emitting elements.

Regarding claim 12, each of the at least two light emitting elements comprises a light emitting diode (LED) and the lighting device is a flexible LED strip (Fig. 13, Paragraph 0115).

Regarding claim 13. The lighting device according to claim 1, wherein each of the at least two light emitting elements is a light emitting diode (LED) and the lighting device is a flexible LED strip (Fig. 13, Paragraph 0115).

Regarding claim 14, Tufte discloses a mounting component (902, Fig. 46, Paragraph 0198; 966, Fig. 48); and 
a lighting device (882 and 883, Fig. 44), the lighting device comprising: 
a housing (882, Fig. 44, Paragraph 0196; housing, Fig. 48) formed from a flexible material (looking at the difference between 45 and 46, specifically it must be a flexible material in order to allow it to be flexible and it is shown being one formed element) and extending along a length direction (generally into the page, Fig. 44) of the lighting device, the length direction being longer than a width direction (width direction shown in Fig. 44) of the lighting device, the housing comprising;
an inner surface (inside of 882 also pointed out as 826 in fig. 41, Paragraph 0189) configured to reflect light (Paragraph 0189 teaches that the inner surface helps focus by reflection), and 
at least one mounting member (884 and 888, Fig. 44, Paragraph 0196; mounting members; Fig. 48 provided Paragraphs 0203-0207) that formed from flexible material (looking at the difference between 45 and 46, specifically it must be a flexible material in order to allow it to be flexible) is an integral component (Fig. 44) of the flexible housing, and extends continuously along the length direction of the lighting device, the at least one mounting member comprising a base section (884 and 888, Fig. 44; Base section, Fig. 48) and a sequence of mounting sections (886 and 890, Fig. 44; Fig. 48 provided) that extend from the base section, at least two of the mounting sections being separated from each other by a recess (892, Fig. 44; the recess being the space between the space between the sequence of mounting sections, Fig. 48), and the at least one mounting member being removably or fixedly mounted to a corresponding portion of the mounting component (Fig. 46; Fig. 48); and
at least two light emitting elements (324, Figs. 6 and 14, Paragraph 0114, Specifically Fig. 14 shows a plurality of light sources being used and Fig. 6 shows the light source being at the ends of the light pipe and Fig. 5 shows light being emitted in sections long the pipe) arranged along the length direction of the lighting device and mounted to the flexible housing.


    PNG
    media_image5.png
    451
    573
    media_image5.png
    Greyscale

Regarding claim 15, Tufte discloses the mounting component comprises a longitudinal mounting channel (where the sequence of mounting members are in Fig. 48) and two mounting shoulders respectively arranged on corresponding sides of the longitudinal mounting channel adjacent to the longitudinal mounting channel (Fig. 48 specifically they are inside of it), 
the lighting device comprises at least two mounting members (mounting sections, Fig. 48) integrally formed with the housing and protruding from respective ones of the two opposing side portions of the housing (Fig. 48), each of the at least two mounting members being removably or fixedly mounted to a corresponding one of the two mounting shoulders (Fig. 48 provided) of the mounting component, and the flexible housing is at least partially received by the mounting channel (Fig. 48).

Regarding claim 16, Tufte discloses the mounting component comprises a mounting recess (hole in 902 where 898 and 896 are located, Fig. 46), and 
the lighting device further comprises a mounting member (884 and 888, Fig. 44, Paragraph 0196) integrally formed with the housing and protruding from the base portion of the housing, the mounting member being received at least partially by the mounting recess and removably or fixedly mounted to the mounting recess (Fig. 46).

Regarding claim 17, Tufte discloses producing a housing (882, Fig. 44, Paragraph 0196) and at least one mounting member (884 and 888, Fig. 44, Paragraph 0196) as an integral component of the flexible housing (Fig. 44) from a flexible material (looking at the difference between 45 and 46, specifically it must be a flexible material in order to allow it to be flexible and it is shown being one formed element), the flexible housing extending along a length direction of the lighting device (Fig. 44), the length direction (length direction, Fig. 44) being longer than a width direction (width direction, Fig. 44, additionally, Examiner points out that figures 6 and 32 show that they can be significantly longer) of the lighting device, and having an inner surface configured to reflect light (Paragraph 0189 teaches that the inner surface helps focus by reflection, additionally Examiner points out that anything that can be seen is considered to be configured to reflect light given that is how things are seen.) emitted from the at least two light emitting elements, and the at least one mounting member comprising a base section (884 and 888, Fig. 44) and a sequence of mounting sections (886 and 890, Fig. 44) that extend from the base section (Fig. 44), and at least two mounting sections being mutually separated by a recess (892, Fig. 44); 
arranging at least two light emitting elements (324, Figs. 6 and 14, Paragraph 0114, Specifically Fig. 14 shows a plurality of light sources being used and Fig. 6 shows the light sources being at the ends of the light pipe) along the length direction of the lighting device; and 
mounting at least two light emitting elements to the housing (Fig. 6 and 13, Paragraph 0131).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tufte (US 2005/0213342) in view of Keeley (US D541952).

    PNG
    media_image6.png
    434
    449
    media_image6.png
    Greyscale

Regarding claim 7, Tufte teaches a lighting device (Fig. 44).
Tufte fails to teach at least one mounting feature for mounting the lighting device and at least one corresponding cut-out arranged in between the at least one mounting feature and the housing.
Keeley teaches at least one mounting feature (mounting feature, Fig. 7 of Keeley) for mounting the device and at least one corresponding cut-out (cut-out, Fig. 7) arranged in between the at least one mounting feature and the base portion (housing, Fig. 7).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the mounting member of Tufte with the mounting member and its features of Keeley, in order to accommodate difference connection methods to different devices as well as allowing for the cut-out which allows for thermal expansion of the device.

Response to Arguments
The applicant has argued that Tufte fails to teach the lighting apparatus or the les are formed from a flexible material. While this argument has been fully considered it is not persuasive. The Examiner points out that as provided in the Figs. 44 and 46 the leg position is changed which is showing that it is a flexible material. Additionally, Paragraph 0198 teaches “the first leg 896 and the second leg 898 are forced closer together, which may temporarily elastically deforming the first leg 896 and the second leg 898” teaching the legs being elastic which is flexible.
The applicant has argued that Tufte fails to teach the length direction is longer than the width direction. While this argument has been fully considered it is not persuasive. The Examiner points out that this is shown in Fig. 44 above and in the independent claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC T EIDE/            Examiner, Art Unit 2875